MEMORANDUM OPINION AND ORDER
JAMES O. BROWNING, District Judge.
THIS MATTER comes before the Court on the Defendant College of the Christian Brothers of New Mexico’s Second Motion for Protective Order and Supporting Memorandum, filed December 17, 2010 (Doc. 288)(“Motion”). The Court held a hearing on January 11, 2011. The primary issue is whether the Court should enter a protective order pursuant to rule 26(e) of the Federal Rules of Civil Procedure directing that the Defendant College of the Christian Brothers of New Mexico d/b/a the College of Santa Fe shall not have to answer Plaintiff Radian Asset Assurance, Inc.’s Second Set of Requests for Admission, because the requests are untimely and improper under the Scheduling Order (Doc. No. 39) and the Court’s Memorandum Opinion and Order, filed July 28, 2010 (Doc. No. 93), setting the deadline for the close of fact discovery as December 17, 2010. At the January 11, 2011 hearing, Radian Asset conceded that its requests for admissions were untimely under the scheduling order, but requested an extension or waiver. The Court believes that in a case such as this one, which involves a number of parties and many issues, strict adherence to discovery scheduling orders is essential to bringing discovery to an end. If the Court allows one party an extension or waiver, it must, in an attempt to be fair, do the same for others, prolonging discovery indefinitely. The Court therefore grants the Motion.
IT IS ORDERED that the Defendant College of the Christian Brothers of New Mexico’s Second Motion for Protective Order and Supporting Memorandum, filed December 17, 2010 (Doc. 288), is granted.